          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 MARY R. REYNOLDS,

             Plaintiff,                              Case No.: 5:18-cv-00099-XR

 v.
                                                     Honorable Judge Xavier Rodriguez
 MEDICREDIT, INC.,

             Defendant.


                  PLAINTIFF’S RESPONSE TO DEFENDANT
          MEDICREDIT, INC.’S MOTION FOR SUMMARY JUDGMENT OR,
      IN THE ALTERNATIVE, MOTION TO DISMISS FOR LACK OF STANDING

       NOW comes MARY R. REYNOLDS (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd., responding to MEDICREDIT, INC.’s (“Defendant”) Motion for Summary

Judgment or, in the alternative, Motion to Dismiss for Lack of Standing (“Defendant’s Motion”)

and in support thereof states as follows:

I.     INTRODUCTION

       Defendant asserts that it is entitled to summary judgment in its favor on Plaintiff’s claims

under the Fair Debt Collection Practices Act (“FDCPA”). Before addressing Defendant’s

arguments, it is important to point out the impropriety of its statement “[t]he dispositive issue in

this case is a purely legal question.” The dispositive issue in this matter is whether Defendant sent

Plaintiff a series of collection letters which are deceptive or misleading under the FDCPA. “In the

Fifth Circuit, whether a debt collection letter, or a portion thereof, would mislead or deceive an

unsophisticated or a least sophisticated consumer is a question of fact.” Langley v. Weinstein &

Riley, P.S., 2013 U.S. Dist. LEXIS 83794, at *7 (S.D. Tex. Jun. 14, 2013) (emphasis added) (citing



                                                 1
          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 2 of 13



Gonzalez v. Kay, 577 F.3d 600, 603, 605-06 (5th Cir. 2009). As such, the instant matter is not solely

a legal question.

        Turning to Defendant’s argument in support of its Motion, Defendant’s entire argument is

premised on the notion that a reading of the collection letters serving as the basis of Plaintiff’s

First Amended Complaint are not actionable under the FDCPA. However, Defendant’s argument

is based entirely on its own mischaracterization of the collection letters it sent, as well as

conclusory statements that its collection letters are not deceptive. Instead, as discussed below, the

nature of the collection letters sent by Defendant to Plaintiff are such that a reasonable jury could

conclude that the letters are deceptive and misleading under the FDCPA. As such, genuine issues

of material fact remain as to whether Defendant’s collection letters violate the FDCPA such that

judgment as a matter of law should not be entered in its favor. As such, Defendant’s Motion must

be denied to the extent it seeks summary judgment in its favor on Plaintiff’s claims under the

FDCPA.

       Defendant goes on to proffer an equally unconvincing argument that, even if the Court

finds that it could be liable under the FDCPA, Claimant lacks standing to pursue her claims under

the FDCPA because she has purportedly not sustained any actual damages as a result of

Defendant’s collection letters. However, Defendant’s argument improperly collapses an actual

damages analysis into a standing analysis. As illustrated below, the nature of this matter and of

Defendant’s alleged violations of the FDCPA are sufficient to establish Plaintiff’s standing to bring

her claims under the FDCPA. Therefore, the Court should deny Defendant’s Motion to the extent

it seeks dismissal of Plaintiff’s claims for lack of standing.

II.    STATEMENT OF FACTS IN DISPUTE




                                                  2
          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 3 of 13



        Defendant’s Motion does well to outline many of the undisputed facts applicable to the

instant matter. However, Plaintiff submits the below facts which were omitted or otherwise

overlooked by Defendant in its statement of undisputed material facts.

   1.   Although Plaintiff received a bill from the original creditor – Methodist Specialty and

Transplant Hospital (“Methodist”) – in relation to the March 26, 2017 services she received from

Methodist, Plaintiff did not receive a bill from Methodist regarding the services she received on

August 6, 2017. See Defendant’s Motion at Exhibit A, p. 32: 2-5.

   2.   Plaintiff further testified about the confusing nature of Defendant’s collection letters during

her deposition. See Id. at p. 31-41.

   3.   Plaintiff’s confusion stemmed from the fact that both of the collection letters sent to

Plaintiff were associated with a single Medicredit account number ending in 2938, yet referenced

different amounts as owed in connection with this one account. Id. at p. 32: 9-22.

   4.   Part of this confusion was related to the fact Plaintiff did not receive a bill from Methodist

regarding the services she received on August 6, 2017. Id.

   5.   Given that the first letter represented that Plaintiff owed $600.00 in connection with

Medicredit account ending in 2938, yet the second letter references this same account as totaling

$75.00, Plaintiff believed that her insurance may have stepped in to address a part of Plaintiff’s

purported obligation to Methodist. Id. at p. 32: 9-22; p. 33: 4-11.

III.    LEGAL STANDARD

        Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A material issue of fact is a question the trier of fact must answer to determine the

rights of the parties under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477



                                                  3
           Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 4 of 13



U.S. 242, 248 (1986). In determining whether a genuine issue of fact exists, the Court must view

all facts in the light most favorable to the non-movant and draw all reasonable inferences in their

favor. Brothers v. Klevenhagen, 28 F.3d 452, 455 (5th Cir. 1994). A genuine issue of material fact

exists and summary judgment is inappropriate when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Payne v. Pauley, 337 F.3d 767, 770 (7th Cir.

2003).

         For purposes of claims brought under the FDCPA, courts have held that since it is a strict

liability statute, “debt collectors whose conduct falls short of its requirements are liable

irrespective of their intentions.” Ruth v. Triumph P’ships, 577 F.3d 790, 805 (7th Cir. 2009). "The

Fair Debt Collection Practices Act is an extraordinarily broad statute" and must be construed

accordingly. Frey v. Gangwish, 970 F.2d 1516, 1521 (6th Cir. 1992); see also Currier v. First

Resolution Inv. Corp., 762 F.3d 529, 533 (6th Cir. 2014); Brown v. Card Serv. Ctr., 464 F.3d 450,

453 (3d Cir. 2006) ("Because the FDCPA is a remedial statute, . . . we construe its language

broadly, so as to effect its purpose."). A false representation can still lead to liability under § 1692e

even if the act is unintentional. Turner v. J.V.D.B. Assocs., 330 F. 3d 991, 998 (7th Cir. 2003);

Gearing v. Check Brokerage Corp., 233 F. 3d 469, 472 (7th Cir. 2000) (citing Russell v. Equifax

A.R.S., 74 F. 3d 30, 33 (2d Cir. 1996) (because the Act imposes strict liability, a consumer need

not show intentional conduct by the debt collector to be entitled to damages)).

         In situations involving determinations as to whether debt collection letters violate the

FDCPA, courts have “cautioned that a district court must tread carefully before holding that a letter

is not confusing as a matter of law . . . because ‘district judges are not good proxies for the

‘unsophisticated consumer’ whose interest the statute protects.’” McMillan v. Collection Prof’ls

Inc., 455 F.3d 754, 759 (7th Cir. 2006) (quoting Walker v. Nat’l Recovery, Inc., 200 F.3d 500, 501-



                                                   4
          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 5 of 13



03 (7th Cir. 1999)); see also, Carter v. First Nat’l Collection Bureau, Inc., 135 F. Supp. 3d 565,

573 (S.D. Tex. 2015) (discussing that district court judges should act with caution when

determining how an unsophisticated consumer would read a particular collection letter). “’[W]hat

seems pellucid to a judge, a legally sophisticated reader, may be opaque’ to the unsophisticated

consumer.” Id.

IV.     ARGUMENT

        Defendant’s Motion should be denied in its entirety because: (1) the nature of Defendant’s

collection letters and the language included therein demonstrate that its collection letters were

deceptive for purposes of the FDCPA; and (2) any purported lack of actual damages Plaintiff

experienced do not deprive Plaintiff of standing to assert her FDCPA claims.

            A. Defendant’s collection letters are in violation of the FDCPA under the least
               sophisticated consumer and unsophisticated consumer standards governing
               the FDCPA.

        Respondent’s Motion is correct in its assertion that the Fifth Circuit applies the least

sophisticated consumer or unsophisticated consumer standard when determining whether debt

collection letters are in violation of the FDCPA. Goswami v. American Collections Enterprise,

Inc., 377 F.3d 488 (5th Cir. 2004).

        The “least sophisticated consumer standard serves the . . . purpose of protecting all

consumers, including the inexperienced, the untrained and the credulous, from deceptive debt

collection practices . . . .” Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th

Cir. 1997). This standard views FDCPA violations from the perspective of someone on “the very

last rung on the sophistication ladder.” Gammon v.GC Servs. Ltd. Partnership, 27 F.3d 1254, 1257

(7th Cir. 1994).




                                                5
            Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 6 of 13



          The “unsophisticated consumer standard” is substantially similar, “except that it is

designed to protect consumers of below average sophistication or intelligence . . . .” without tying

that standard to the bottom rung of the sophistication ladder. Id. An unsophisticated consumer may

lose bills and may have forgotten about certain debts. Field v. Wilber Law Firm P.C., 383 F.3d

562, 566 (7th Cir. 2004).

          With these standards in mind, for purposes of determining whether representations in a

collection letter are deceptive under the FDCPA, courts have found that a collection letter is

deceptive when there are at least two different reasonable meanings, and one (or both) of them is

inaccurate. See, Velez v. Enhanced Recovery Company, LLC, 2016 U.S. Dist. LEXIS 57832, at *3

(E.D. Pa. May 2, 2016)

          Turning to the nature of Defendant’s collection letters, a simple reading of the collection

letters illustrates the deceptive way in which such letters represent Plaintiff’s obligation in

connection with the Medicredit account number ending in 2938. Defendant’s entire argument

overlooks critical aspects of the collection letters it sent to Plaintiff which illustrate their deceptive

nature.

          Admittedly, both of the collection letters sent to Plaintiff included “Client Account #’s”

and dates of service that were different. See Defendant’s Motion at Exhibits D-E. However,

Defendant is incorrect to assert that these indications go about clearing up the confusing nature of

its collection letters. Instead, when taken as a whole, the series of collection letters deceptively

represent Plaintiff’s liability in association with the Medicredit account number ending in 2938.

          Principally, the top portion of each collection letter – which is the most prominent portion

of the collection letters – refers to an “Account #” ending in 2938. Id. Immediately below this

account number on both collection letters is an indication that the “# of Accounts on File” totals



                                                    6
          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 7 of 13



“1.” Id. (emphasis added). Then, to the right of these indications – again in a portion of the

collection letters that is distinct and more noticeable than the rest – the two collection letters

represent a different “Balance due on file” associated with the account number ending in 2938. Id.

       Each collection letter reiterates this confusing information in the bottom right portion. In

this portion of the September Notice, the account ending in 2938 is represented as having a balance

due of $600.00. See Defendant’s Motion at Exhibit D. In the January Notice, this same account is

represented as having a balance due of $75.00. See Defendant’s Motion at Exhibit E.

       The above structure of the collection letters – which is completely overlooked in

Defendant’s Motion – illustrates the confusing and deceptive nature of its letters. While an

unsophisticated or least sophisticated consumer could read the collection letters to mean that there

are two different underlying accounts associated with Medicredit account ending in 2938 (as

suggested by Defendant), it would be equally reasonable – given the nature of the other more

prominent representations in Defendant’s collection letters – to reach a different conclusion.

Specifically, the prominent representation that the letters were sent in relation to account number

ending in 2938, in combination with the repeated representation that the “# of Account on File”

totals “1,” suggests that each collection letter was sent in relation to a single account ending in

2938, that there was only one account included within this account, and that the balance of such

account had changed from the September Notice to the January Notice. The bottom portions of

Defendant’s collection letters reinforce such a reading of the letters. As such, even if a consumer

were to notice that there were different dates of service and different “Client Account #’s” across

the two collection letters (which, under either the least sophisticated consumer or unsophisticated

consumer standard, cannot be readily assumed as such consumers can lose bills and forget about

certain debts), the nature of the contrary representations in the collection letters overshadow or



                                                 7
          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 8 of 13



otherwise create confusion about the true nature of Plaintiff’s account(s) which were placed with

Defendant for collection.

        Further underscoring the deceptive nature of Defendant’s collection letters is Plaintiff’s

deposition testimony. Although the least sophisticated and unsophisticated consumer standards are

objective and thus do not consider Plaintiff’s subjective level of confusion, Plaintiff’s testimony

nevertheless is indicative of the reasonable interpretations that can be derived from a reading of

Defendant’s collection letters. Plaintiff testified that, when she received the two collection letters,

she did not know that the two letters were being sent in relation to different debts. Defendant’s

Motion at Exhibit A, p. 32: 12-22. Plaintiff stated “I see the account number here, and that’s the

same as the account number on the other one, so I’m thinking it’s the same debt, and that is how I

got confused.” Id. at p. 32: 14-17. Plaintiff believed, given the nature of the collection letters, that

her insurance may have stepped in to cover a portion of her debt, which explained the differing

amounts. Id. at p. 32-34. Plaintiff reiterated how Defendant’s collection letters confused her at

length throughout her deposition. Id. at p. 32-42.

        In sum, there is nothing bizarre or idiosyncratic about Plaintiff’s interpretation of the

collection letters she received. The collection letters are replete with confusing and contradictory

representations giving rise to multiple reasonable interpretations of the collection letters. As the

Fifth Circuit has stated: “There are some letters that, as a matter of law, are not deceptive based on

the language and placement of a disclaimer. At the other end of the spectrum, there are letters that

are so deceptive and misleading as to violate the FDCPA as a matter of law . . . In the middle, there

are letters that include contradictory messages and therefore present closer calls.” Gonzalez v. Kay,

577 F.3d 600, 606 (5th Cir. 2009). This instant matter presents one such closer call.




                                                   8
          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 9 of 13



       However, given the facts outlined above which underscore the deceptive nature of

Defendant’s collection letter (drawing all reasonable inferences therefrom in a light most favorable

to Plaintiff), in combination with the fact-intensive nature of the analysis, it cannot be said that the

evidence in this matter undisputedly demonstrates that Defendant’s collection letters do not violate

the FDCPA as a matter of law. Instead, the evidence on the record demonstrates that a jury would

be the proper entity to determine whether Defendant’s collection letters violate the FDCPA.

Therefore, the Court should find that there exist genuine issues of material fact with respect to

whether Defendant’s collection letters are deceptive under the FDCPA, and deny its Motion

accordingly.

           B. Plaintiff has Article III Standing to assert her claims for Defendant’s
              violations of the FDCPA

       The remainder of Defendant’s Motion goes on to improperly assert that Plaintiff’s

purported lack of actual damages in turn precludes Plaintiff from having standing to assert her

claims. Defendant’s position is patently incorrect and misconstrues the proper standing analysis.

Furthermore, Defendant is incorrect to assert that the violations of the FDCPA alleged by Plaintiff

do not present a real risk of harm.

       As a general matter, it is is established that an individual need not make a claim for actual

damages to have standing to sue under the FDCPA. Matmanivong v. Nat’l Creditor Connection,

Inc., 79 F. Supp. 3d 864, 871 (N.D. Ill. 2015) (“Thus, notwithstanding a plaintiff’s lack of a claim

for actual damages, he still has standing to sue under the FDCPA”) (internal quotations omitted)

(citing Keele v. Wexler, 149 F.3d 589, 594 (7th Cir. 1998); Miller v. Wolpoff & Abramson, LLP,

321 F.3d 292, 307 (2d Cir. 2003); Baker v. G.C. Servs. Corp., 677 F.2d 775, 777 (9th Cir. 1982)).

Furthermore, it would be error for the Court to synonymize “actual damages” with the “injury in

fact” requirement for standing.

                                                   9
          Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 10 of 13



        The Fifth Circuit, in interpreting the Supreme Court’s decision in Spokeo, has stated that

“a concrete injury must be de facto; that is, it must actually exist.” Sayles v. Advanced Recovery

Sys., Inc., 865 F.3d 246, 250 (5th Cir. 2017) (internal quotations and citations omitted). “However,

it also stated that concrete is not . . . necessarily synonymous with tangible.” Id. (internal quotations

and citations omitted). Instead, “the violation of a procedural right granted by statute can be

sufficient in some circumstances to constitute injury in fact.” Id. (internal quotations omitted). An

example of such circumstances includes situations where “a statutory violation creates the ‘risk of

real harm’.” Id. (citing Bowse v. Portfolio Recovery Assocs., LLC, 218 F. Supp. 3d 745, 749 (N.D.

Ill. 2016)).

        As courts within the Fifth Circuit have noted, “[i]n the post-Spokeo world, courts have

consistently found that [claims similar to Plaintiff’s claims] under the FDCPA have Article III

standing.” McLain v. Head Mercantile Co., 2017 U.S. Dist. LEXIS 137499 at *42 (M.D. La. Aug.

28, 2017); see also, Reed v. Receivable Recovery Servs., LLC, 2017 U.S. Dist. LEXIS 59562 at

*13 (E.D. La. Apr. 19, 2017); Masson v. Pioneer Credit Recovery, Inc., 2017 U.S. Dist. LEXIS

29505 at *3 (E.D. La. Mar. 2, 2017). Such conclusions reached by courts within the Fifth Circuit

are largely in accord with the FDCPA standing analysis of courts across the country. See, Thomas

v. John A Youderian Jr., LLC, 232 F. Supp. 3d 656, 671 (D.N.J. 2017) (“Deprivation of the right

to be free from false or deceptive debt collection information, with the attendant risk of economic

injury, is an interest recognized by the [FDCPA], and one reasonably rooted in the traditions of

the common law. Under Spokeo, it may give rise to Article III standing”); Hayes v. Convergent

Healthcare Recoveries, Inc., 2016 U.S. Dist. LEXIS 139743 at *4 (C.D. Ill. Oct. 7, 2016) (“a

violation of the right under § 1692e to be free from false or misleading representations from debt

collectors creates a harm, or risk of harm, sufficient to meet the requirements of concreteness”);



                                                   10
         Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 11 of 13



Quinn v. Specialized Loan Servicing, LL, 2016 U.S. Dist. LEXIS 107299 at *4 (N.D. Ill. Aug. 11,

2016); Weast v. Rockport Fin., LLC, 115 F. Supp. 3d 1018, 1021 (E.D. Mo. 2015).

       In McLain, the court engaged in a standing analysis in connection with the plaintiff’s

allegations that a particular debt collection letter was deceptive under the FDCPA. The particular

deception in McLain involved deception as to the sender of the collection letter, as well as

deception as to the amount the Defendant could collect on the subject debt. McLain, 2017 U.S.

Dist. LEXIS 137499 at *45. The court concluded that such alleged violations of the FDCPA were

sufficient to confer standing. Id. In reaching this conclusion, the court stated “it is clear that the

harm alleged is the exact type of harm Congress intended to prevent. Accordingly, Plaintiff has

standing to bring her claims . . . .” Id. The misleading nature of the collection letter in McLain is

substantially similar to the misleading nature of the instant collection letters. As such, the instant

collection letters implicate the same type of harm as the letters sent in McLain, harm which was

sufficient to confer standing. Given the similarities between McLain and the instant matter, the

Court should find that the nature of Defendant’s alleged violations of the FDCPA are sufficient to

confer standing.

       Furthermore, contrary to Defendant’s assertions, debt collection letters that confusingly

and misleadingly represent the total amount owed on a particular debt and the nature of the

underlying accounts comprising any debts inherently creates a risk of real harm for Plaintiff. For

example, in viewing Defendant’s collection letters, Plaintiff could be misled into believing she

only owed $75.00 in connection with the account number ending in 2983. This confusion – created

entirely by the deceptive and unclear nature of Defendant’s collection letters – poses the risk to

Plaintiff that she make payment to Defendant thinking she has satisfied her obligations on any

debts. Such an erroneous assumption would be harmful to Plaintiff as she would otherwise not



                                                 11
         Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 12 of 13



address any additional purported obligations said to be owed to Defendant – all to her detriment.

As such, Defendant is simply wrong to assert that the only risk of harm stemming from

Defendant’s conduct is that she would have lost the right to dispute the validity of the debt outlined

in the January Notice. Instead, Defendant’s conduct created a risk of real harm in Plaintiff

commensurate with not being provided clear and accurate information regarding the extent and

nature of Plaintiff’s liability on the debt(s) upon which Defendant was attempting to collect.

       Therefore, the Court should deny Defendant’s Motion to the extent it seeks dismissal of

Plaintiff’s claims pursuant to 12(b)(1). As demonstrated above, Plaintiff has the requisite standing

to assert her claims for Defendant’s violations of the FDCPA.

V.     CONCLUSION

       Defendant’s Motion should be denied in its entirety because the record demonstrates that

there are genuine issues of material fact as to whether Defendant’s collection letters constituted

deceptive and misleading representations in violation of the FDCPA. The nature of the collection

letters themselves, in combination with the fact-intensive inquiry necessary to determine whether

a collection letter is deceptive or misleading under the FDCPA, underscores that the issues

presented by Defendant’s Motion are most properly decided by a jury. Furthermore, the Court

should find that Plaintiff has standing to assert her claims under the FDCPA, and deny Defendant’s

Motion to the extent it seeks dismissal of Plaintiff’s claims under 12(b)(1).

       WHEREFORE, Plaintiff, MARY REYNOLDS, respectfully requests this Honorable Court

enter an order denying Defendant’s Motion in its entirety and for any other relief just and

appropriate.

Dated: January 4, 2019                                Respectfully submitted,

                                                      s/ Nathan C. Volheim
                                                      Nathan C. Volheim

                                                 12
         Case 5:18-cv-00099-XR Document 30 Filed 01/04/19 Page 13 of 13



                                                    Admitted in the Western District of Texas
                                                    Sulaiman Law Group, Ltd.
                                                    2500 South Highland Avenue, Suite 200
                                                    Lombard, Illinois 60148
                                                    Phone: (630) 575-8181
                                                    Fax: (630) 575-8188
                                                    nvolheim@sulaimanlaw.com




                                CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys for Plaintiff, certifies that on January 4, 2019, he
caused a copy of the foregoing PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION
FOR SUMMARY JUDGMET OR IN THE ALTERNATIVE MOTION TO DISMISS FOR
LACK OF STANDING to be served electronically via the Court’s CM/ECF system on all counsel
of record.


                                             s/ Nathan C. Volheim
                                             Nathan C. Volheim




                                               13
